
	

114 HR 4287 IH: Wireless Tax Fairness Act of 2015
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4287
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Ms. Lofgren (for herself, Mr. Franks of Arizona, Mr. Cárdenas, Mr. Cohen, Mr. Collins of Georgia, Mr. Diaz-Balart, Ms. Eshoo, Mr. Farenthold, Mr. Forbes, Mr. Foster, Mr. Gene Green of Texas, Mr. Gosar, Mr. Israel, Mr. Issa, Ms. Jackson Lee, Mr. Miller of Florida, Mr. Kilmer, Mr. Smith of Texas, Mr. Lance, Mr. Massie, Mr. Olson, Mr. King of New York, Mr. Polis, Mr. Rokita, Mr. Schrader, Mr. Sessions, Ms. Sewell of Alabama, Mr. Swalwell of California, Ms. Clark of Massachusetts, Mr. Tonko, Mr. Whitfield, Mr. Williams, Mr. Thompson of Pennsylvania, Mr. Takano, Mr. Marino, Mr. Jordan, Mr. Weber of Texas, Mr. Huizenga of Michigan, Mr. Al Green of Texas, Mr. Jeffries, Mr. Calvert, Mr. Crenshaw, Mr. Flores, Mr. Pitts, Mr. Webster of Florida, Mr. Barton, Mr. Chabot, Mr. Honda, Mr. McGovern, and Mr. Denham) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To restrict any State or local jurisdiction from imposing a new discriminatory tax on cell phone
			 services, providers, or property.
	
	
 1.Short titleThis Act may be cited as the Wireless Tax Fairness Act of 2015. 2.FindingsCongress finds the following:
 (1)It is appropriate to exercise congressional enforcement authority under section 5 of the 14th Amendment to the Constitution of the United States and Congress’ plenary power under article I, section 8, clause 3 of the Constitution of the United States (commonly known as the commerce clause) in order to ensure that States and political subdivisions thereof do not discriminate against providers and consumers of mobile services by imposing new selective and excessive taxes and other burdens on such providers and consumers.
 (2)In light of the history and pattern of discriminatory taxation faced by providers and consumers of mobile services, the prohibitions against and remedies to correct discriminatory State and local taxation in section 306 of the Railroad Revitalization and Regulatory Reform Act of 1976 (49 U.S.C. 11501) provide an appropriate analogy for congressional action, and similar Federal legislative measures are warranted that will prohibit imposing new discriminatory taxes on providers and consumers of mobile services and that will assure an effective, uniform remedy.
			3.Moratorium
 (a)In generalNo State or local jurisdiction shall impose a new discriminatory tax on or with respect to mobile services, mobile service providers, or mobile service property, during the 5-year period beginning on the date of enactment of this Act.
 (b)DefinitionsIn this Act: (1)Mobile serviceThe term mobile service means commercial mobile radio service, as such term is defined in section 20.3 of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act, or any other service that is primarily intended for receipt on, transmission from, or use with a mobile telephone or other mobile device, including but not limited to the receipt of a digital good.
 (2)Mobile service propertyThe term mobile service property means all property used by a mobile service provider in connection with its business of providing mobile services, whether real, personal, tangible, or intangible (including goodwill, licenses, customer lists, and other similar intangible property associated with such business).
 (3)Mobile service providerThe term mobile service provider means any entity that sells or provides mobile services, but only to the extent that such entity sells or provides mobile services.
 (4)New discriminatory taxThe term new discriminatory tax means a tax imposed by a State or local jurisdiction that is imposed on or with respect to, or is measured by, the charges, receipts, or revenues from or value of—
 (A)a mobile service and is not generally imposed, or is generally imposed at a lower rate, on or with respect to, or measured by, the charges, receipts, or revenues from other services or transactions involving tangible personal property;
 (B)a mobile service provider and is not generally imposed, or is generally imposed at a lower rate, on other persons that are engaged in businesses other than the provision of mobile services; or
 (C)a mobile service property and is not generally imposed, or is generally imposed at a lower rate, on or with respect to, or measured by the value of, other property that is devoted to a commercial or industrial use and subject to a property tax levy, except public utility property owned by a public utility subject to rate of return regulation by a State or Federal regulatory authority;
					unless such tax was imposed and actually enforced on mobile services, mobile service providers, or
 mobile service property prior to the date of enactment of this Act.(5)State or local jurisdictionThe term State or local jurisdiction means any of the several States, the District of Columbia, any territory or possession of the United States, a political subdivision of any State, territory, or possession, or any governmental entity or person acting on behalf of such State, territory, possession, or subdivision that has the authority to assess, impose, levy, or collect taxes or fees.
				(6)Tax
 (A)In generalThe term tax means a charge imposed by a governmental entity for the purpose of generating revenues for governmental purposes, and excludes a fee imposed on a particular entity or class of entities for a specific privilege, service, or benefit conferred exclusively on such entity or class of entities.
 (B)ExclusionThe term tax does not include any fee or charge— (i)used to preserve and advance Federal universal service or similar State programs authorized by section 254 of the Communications Act of 1934 (47 U.S.C. 254);
 (ii)specifically dedicated by a State or local jurisdiction for the support of E–911 communications systems; or
 (iii)used to preserve and advance Federal telecommunications relay services or State programs implementing this Federal mandate pursuant to title IV of the Americans with Disabilities Act of 1990 (Public Law 101–336; 104 Stat. 327) and codified in section 225 of the Communications Act of 1934 (47 U.S.C. 225).
						(c)Rules of construction
 (1)DeterminationFor purposes of subsection (b)(4), all taxes, tax rates, exemptions, deductions, credits, incentives, exclusions, and other similar factors shall be taken into account in determining whether a tax is a new discriminatory tax.
 (2)Application of principlesExcept as otherwise provided in this Act, in determining whether a tax on mobile service property is a new discriminatory tax for purposes of subsection (b)(4)(C), principles similar to those set forth in section 306 of the Railroad Revitalization and Regulatory Reform Act of 1976 (49 U.S.C. 11501) shall apply.
 (3)ExclusionsNotwithstanding any other provision of this Act— (A)the term generally imposed as used in subsection (b)(4) shall not apply to any tax imposed only on—
 (i)specific services; (ii)specific industries or business segments; or
 (iii)specific types of property; and (B)the term new discriminatory tax shall not include a new tax or the modification of an existing tax that either—
						(i)
 (I)replaces one or more taxes that had been imposed on mobile services, mobile service providers, or mobile service property; and
 (II)is designed so that, based on information available at the time of the enactment of such new tax or such modification, the amount of tax revenues generated thereby with respect to such mobile services, mobile service providers, or mobile service property is reasonably expected to not exceed the amount of tax revenues that would have been generated by the respective replaced tax or taxes with respect to such mobile services, mobile service providers, or mobile service property; or
 (ii)is a local jurisdiction tax that may not be imposed without voter approval, provides for at least 90 days’ prior notice to mobile service providers, and is required by law to be collected from mobile service customers.
 4.EnforcementNotwithstanding any provision of section 1341 of title 28, United States Code, or the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of this Act.
 (1)JurisdictionSuch jurisdiction shall not be exclusive of the jurisdiction which any Federal or State court may have in the absence of this section.
 (2)Burden of proofThe burden of proof in any proceeding brought under this Act shall be upon the party seeking relief and shall be by a preponderance of the evidence on all issues of fact.
 (3)ReliefIn granting relief against a tax which is discriminatory or excessive under this Act with respect to tax rate or amount only, the court shall prevent, restrain, or terminate the imposition, levy, or collection of not more than the discriminatory or excessive portion of the tax as determined by the court.
			5.GAO study
 (a)StudyThe Comptroller General of the United States shall conduct a study, throughout the 5-year period beginning on the date of the enactment of this Act, to determine—
 (1)how, and the extent to which, taxes imposed by local and State jurisdictions on mobile services, mobile service providers, or mobile property, impact the costs consumers pay for mobile services; and
 (2)the extent to which the moratorium on discriminatory mobile services taxes established in this Act has any impact on the costs consumers pay for mobile services.
 (b)ReportNot later than 6 years after the date of the enactment of this Act, the Comptroller General shall submit, to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, a report containing the results of the study required under subsection (a) and shall include in such report recommendations for any changes to laws and regulations relating to such results.
			
